

115 HR 3992 IH: Rural Home Health Extension and Regulatory Relief Act
U.S. House of Representatives
2017-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3992IN THE HOUSE OF REPRESENTATIVESOctober 6, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to delay application of, transition to, and limit
			 savings for the home health groupings model under the Medicare home health
			 prospective payment system, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Home Health Extension and Regulatory Relief Act. 2.Delaying application of, transitioning to, and limiting savings for home health groupings model under Medicare home health prospective payment system; home health rural add-on (a)Delayed implementation of home health groupings model with limit on savings and with transition (1)In generalSection 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)) is amended by inserting at the end the following new paragraph:
					
						(7)Implementation of home health groupings model
 (A)Use of home health groupings model with delayed implementationFor purposes of calculating standard prospective payment amounts under the prospective payment system under this subsection with respect to home health units of service furnished on or after January 1, 2020, and subject to the succeeding subparagraphs of this paragraph, the Secretary shall apply the home health groupings model including use of a 30-day unit of payment, as described in the proposed rule entitled Medicare and Medicaid Programs; CY 2018 Home Health Prospective Payment System Rate Update and Proposed CY 2019 Case-Mix Adjustment Methodology Refinements; Home Health Value-Based Purchasing Model; and Home Health Quality Reporting Requirements (82 Fed. Reg. 35294 through 35332 (July 28, 2017) (herein referred to as the 2018 Home Health Proposed Rule)) and as such model may subsequently be revised through notice and comment rulemaking.
							(B)Calculation of budget neutral payment amounts
 (i)In generalThe Secretary shall, subject to subparagraph (F), calculate payment amounts under this subsection with respect to home health 30-day periods of care furnished in 2020 in a manner such that the estimated aggregate amount of expenditures under the prospective payment system under this subsection with application of this paragraph is equal to the estimated aggregate amount of expenditures under this subsection without application of this paragraph.
 (ii)Exclusion of adjustments from calculationAdjustments under paragraph (3) (including adjustments for case mix changes under clause (iv) of such paragraph) and paragraph (5) and subparagraphs (E) and (F) shall not be included in the calculation under clause (i).
 (C)Limiting savings compared to the 2018 home health proposed ruleIn order to reduce the aggregate amount of savings under the home health groupings model compared to the estimated impacts in the 2018 Home Health Proposed Rule, after calculating amounts in subparagraph (B), the Secretary shall reduce such 2020 amounts by 3.7 percent.
							(D)Standard prospective payment amounts for 2020 and subsequent years
 (i)Standard prospective payment amountsThe standard prospective payment amounts for home health 30-day periods of care beginning with 2020 shall be the amounts reduced in subparagraph (C) subject to clauses (iv) and (v) of subparagraph (F).
 (ii)Application of adjustmentsAdjustments described in subparagraph (B)(ii) (other than the adjustment described in subparagraph (E)) shall be applied to such standard prospective payment amounts.
 (E)Transitional adjustments to home health groupings modelIn order to provide for a transition to the home health groupings model, the Secretary shall, after application of adjustments described in subparagraph (D)(ii), increase payment amounts under clause (iii) as follows:
 (i)For 2020, the increase shall be 1.5 percent. (ii)For 2021, the increase shall be 1.0 percent.
 (iii)For 2022, the increase shall be 0.5 percent. (F)Provider behavior assumptions and reconciliation (i)AssumptionsIn calculating amounts under subparagraph (B)(i), the Secretary shall make assumptions about provider behavioral change that could occur as a result of implementation of the home health groupings model such as for changes in the number of service units and changes in diagnosis codes billed.
 (ii)Description of assumptionsThe Secretary shall provide a description of the assumptions made under clause (i) in the notice and comment rulemaking used to implement this paragraph.
 (iii)ReconciliationNot later than 2025, and in subsequent years as appropriate, the Secretary shall determine the impact of differences between actual and assumed behavior on estimated aggregate expenditures under this subsection.
 (iv)Permanent adjustmentsThe Secretary shall, at a time and in a manner determined appropriate, provide for one or more permanent increases or decreases to the standard prospective payment amounts for applicable years, on a prospective basis, to account for the determination under clause (iii).
 (v)Temporary adjustments for retrospective behaviorThe Secretary shall, at a time and in a manner determined appropriate, provide for one or more temporary increases or decreases to the standard prospective payment amounts for applicable years, on a prospective basis, to account for the determination under clause (iii) with respect to years before the adjustment in clause (iv).
 (vi)Other behaviorThe Secretary shall, at a time and in a manner determined appropriate, apply permanent and temporary adjustments to adjust for increases in estimated aggregate expenditures as a result of behavior responses not described in clause (ii).
 (G)Continued application of provisionsExcept as described in this paragraph, the provisions of this section shall continue to apply.. (2)Conforming amendmentParagraph (2) of section 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)(2)) is amended by striking In and inserting Subject to paragraph (7)(A), in.
 (b)Extension of home health rural add-OnSection 421 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283), as amended by section 5201(b) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46), section 3131(c) of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 428), and section 210 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10; 129 Stat. 87), is amended by striking January 1, 2018 each place it appears and inserting January 1, 2023.
			(c)Reports
 (1)Interim reportNot later than March 15, 2022, the Medicare Payment Advisory Commission shall submit to Congress an interim report on the modifications made by section 1895(b)(7) of the Social Security Act (42 U.S.C. 1395fff(b)(7)), as added by subsection (a), and any unintended consequences including—
 (A)behavioral changes that may occur due to lower reimbursement for Medication Management, Training and Assessment;
 (B)behavioral changes that may occur due to higher reimbursement following hospitalizations; (C)use of statistically derived, versus actual, payment weights;
 (D)questionable encounters; (E)use of both primary and secondary diagnosis codes for episode assignment; and
 (F)reducing reimbursement of behavioral health episodes, compared to the Home Health Resource Group model.
 (2)Final reportNot later than March 15, 2026, MedPAC, the Medicare Payment Advisory Commission shall submit to Congress a final report on such modifications and any such consequences.
				